— Respondent was admitted to the Bar by this court on May 22, 1958. The petition in this proceeding charges him with the following misconduct: neglect of a legal matter by, inter alia, failing to oppose a motion to dismiss his client’s negligence action for lack of prosecution; misleading his client as to the status of his claim by falsely advising him that a settlement offer had *963been made; and deceiving petitioner by falsely stating, inter alia, that the consideration for settlement of his client’s action was paid by the defendant’s carrier. Respondent admitted the charges in his answer. Thereafter he filed affidavits and appeared before the court and was heard on the question of mitigation. In determining the measure of discipline to be imposed for respondent’s misconduct, we note that he settled the matter to his client’s satisfaction by paying him a substantial sum of money that appears to be well in excess of the value of the original claim. However, the fact remains that when respondent was first asked by petitioner to furnish a reply to the inquiry received from his client, instead of providing a complete and truthful account of the facts concerning his handling of the matter and the manner in which he thereafter settled with his client, respondent deceived petitioner by making false and misleading statements. This conduct cannot be condoned. Under all the circumstances, we have concluded that respondent should be suspended from the practice of law for a period of six months and until further order of the court. Respondent suspended for a period of six months. Mahoney, P. J, Main, Mikoll, Yesawich, Jr, and Herlihy, JJ, concur.